Mr. Justice Burnett
delivered the opinion of the court.
This is a proceeding under writ of review to determine the regularity of the proceedings of the common council of the City of Portland in making a reassessment of the property of plaintiffs to pay for certain street improvements. The case is governed by the principles announced in Hochfeld v. Portland, 72 Or. 190 (142 Pac. 824), and Cook v. Portland, ante, p. 299 (144 Pac. 120); the facts and questions involved being substantially alike in all three instances.
The judgment is accordingly reversed, with directions to the council to proceed anew to the reassessment as suggested in those cases.
Reversed With Directions.
Mr. Chief Justice McBride and Mr. Justice Ramsey dissent.